UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number:000-49650 TORM A/S (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is a copy of Announcement No. 14 - 2013 issued by TORM A/S (the “Company”), to The Copenhagen Stock Exchange on August 15, 2013, announcing the Company’s financial results for the second quarter of 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORM A/S (registrant) Dated: August 28, 2013 By: /s/ Jacob Meldgaard Name: Jacob Meldgaard Title:Chief Executive Officer Exhibit 99.1 Second quarter report 2013 "TORM was well positioned to take advantage of the positive sentiments in the product tanker market. TORM's operational platform improved further in terms of quality, cost-efficiency and customer reach. EBITDA for the first half of 2013 of USD 61 million was an improvement of USD 91 million compared to last year," says CEO Jacob Meldgaard. TORM realized a positive EBITDA of USD 25 million and a loss before tax of USD 30 million in Q2 2013. · EBITDA for the second quarter of 2013 was a gain of USD 25 million compared to an EBITDA of USD -23 million in the second quarter of 2012. The second quarter of 2013 had negative mark-to-market non-cash adjustments of USD 1 million, compared to a negative impact of USD 8 million in the same period of 2012. The result before tax for the second quarter of 2013 was a loss of USD 30 million, compared to a loss of USD 132 million in the same period of 2012. Cash flow from operating activities after interest payments was positive with USD 28 million in the second quarter of 2013, compared to USD -20 million in the same period of 2012. · In the traditionally softer second quarter, the freight rates for product tankers in the West benefitted from an improved ton-mile factor as a result of the increasing US exports to South America and West Africa. TORM's largest segment, MRs, achieved spot rates of USD/day 17,060 in the second quarter of 2013. The LR market in the East offered fewer arbitrage opportunities and continued to see vessels swapping back into the clean product market from crude oil trades. · The bulk segments began the second quarter on a short positive trend mainly due to the South American grain season and port congestions. TORM's largest segment, Panamax, achieved TCE-earnings of USD/day 8,156. Going forward, TORM will limit its bulk activities to operating the existing core fleet of approximately ten vessels. · TORM has entered into an agreement to sell five MR product tankers to entities controlled by Oaktree Capital Management (Oaktree) with delivery in the third quarter of 2013. Oaktree will place the five vessels under TORM's commercial management in a revenue sharing scheme and utilize TORM's integrated operating platform for technical management. TORM retains an upside potential through a profit split mechanism if Oaktree generates a return above a specified threshold. The transaction has led to a write-down of USD 5 million. Subsequently, Oaktree has placed one more MR product tanker in TORM's commercial management. · TORM's cost program has reduced administration costs sustainably by 13% to USD 14 million in the second quarter of 2013, compared to USD 17 million in the same period of 2012. · The book value of the fleet excl. assets held for sale was USD 1,900 million as of 30 June 2013. Based on broker valuations, TORM's fleet had a market value of USD 1,168 million as of 30 June 2013. In accordance with IFRS, TORM estimates the product tanker fleet's total long-term earning potential each quarter based on discounted future cash flow. The estimated value of the fleet as of 30 June 2013 supports the carrying amount. · Net interest-bearing debt amounted to USD 1,852 million as at 30 June 2013, compared to USD 1,871 million as at 31 March 2013. · As of 30 June 2013, TORM's available liquidity was USD 90 million consisting of USD 25 million in cash and USD 65 million in undrawn credit facilities. There are no newbuildings on order or CAPEX commitments related hereto. · Equity amounted to USD 228 million as at 30 June 2013, equivalent to USD 0.3 per share (excluding treasury shares), giving TORM an equity ratio of 10%. · By 30 June 2013, TORM had covered 11% of the tanker earning days in the second half of 2013 at USD/day 14,624 and 2% of the earning days in 2014 at USD/day 15,150. 34% of the bulk earning days in the second half of 2013 were covered at USD/day 12,539 and 12% of the 2014 earning days at USD/day 18,140. · For the full year 2013, TORM has revised the forecasts to a positive EBITDA of USD 90-110 million and a loss before tax of USD 100-120 million. The forecasts are before any potential further vessel sales or impairment charges. TORM expects to remain in compliance with the financial covenants for 2013. In addition, TORM expects to be operational cash flow positive after all interest payments. The uncertainties and sensitivities about freight rates and asset prices may have an effect on the Company's compliance with the financial covenants. As at 30 June 2013, 12,055 earning days for the second half of 2013 were unfixed meaning that a change in freight rates of USD/day 1,000 will impact the profit before tax by USD 12 million. · With reference to company announcement no. 1 dated 9 January 2013, TORM has initiated a process to address the Company's long-term capital structure. In this connection, TORM has engaged a financial advisor to assist the Company. Conference call Contact TORM A/S TORM will be hosting a conference call for financial analysts and investors at 3 pm CET today. Please dial in 10 minutes before the conference is due to start on +45 3271 4607 (from Europe) or +1 (from the USA). The presentation can be downloaded from www.torm.com. Tuborg Havnevej 18, DK-2900 Hellerup, Denmark Tel.: +45 39 17 92 00 / Fax: +45 39 17 93 93, www.torm.com Jacob Meldgaard, CEO, tel.: +45 39 17 92 00 Roland M. Andersen, CFO, tel.: +45 39 17 92 00 Christian Søgaard-Christensen, IR, tel.: +45 30 76 12 88 Announcement no. 14 / 15 August 2013 Second quarter report 2013 Page1of 25 Key figures Q1-Q2 Q1-Q2 Million USD Q2 2013 Q2 2012 Income statement Revenue Time charter equivalent earnings (TCE) Gross profit -92.8 EBITDA -22.9 -30.0 -194.5 Operating profit (EBIT) -11.8 -98.5 -7.8 -139.6 -448.5 Profit/(loss) before tax -30.1 -132.1 -46.0 -210.6 -579.1 Net profit/(loss) -30.2 -132.1 -46.5 -210.8 -580.6 Balance sheet Total assets Equity Total liabilities Invested capital Net interest bearing debt Cash flow From operating activities -19.5 -76.1 -99.5 From investing activities -6.8 -15.7 Thereof investment in tangible fixed assets -7.5 -4.4 -16.4 -48.5 -59.4 From financing activities -12.3 -25.8 -3.8 Total net cash flow -12.7 -3.1 -68.8 -57.2 Key financial figures Gross margins: TCE % Gross profit % -8.3 % EBITDA % -8.4
